2020 WI 35

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2017AP2440-CR and 2017AP2441-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Appellant-Petitioner,
                            v.
                       Richard H. Harrison, Jr.,
                                 Defendant-Respondent-Cross Petitioner.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 386 Wis. 2d 629,927 N.W.2d 923
                                     (2019 – unpublished)

OPINION FILED:         April 17, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         January 15, 2020

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Clark
   JUDGE:              Nicholas J. Brazeau, Jr.

JUSTICES:
ROGGENSACK, C.J., delivered the majority opinion of the Court,
in which ZIEGLER, REBECCA GRASSL BRADLEY, KELLY, and HAGEDORN,
JJ., joined. DALLET, J., filed a concurring opinion in which
ANN WALSH BRADLEY, J. joined.
NOT PARTICIPATING:



ATTORNEYS:



      For the plaintiff-appellant-petitioner, there were briefs
filed by Jennifer R. Remington, assistant attorney general and
Joshua L. Kaul, attorney general.         There was an oral argument by
Jennifer R. Remington.

      For the defendant-respondent-cross-petitioner, there was a
brief filed by Jeremy A. Newman, assistant state public defender.
There was an oral argument by Jeremy A. Newman.
                                                                         2020 WI 35
                                                                 NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
Nos.        2017AP2440-CR & 2017AP2441-CR
(L.C. No.       2007CF115)

STATE OF WISCONSIN                             :              IN SUPREME COURT

State of Wisconsin,

                Plaintiff-Appellant-Petitioner,                        FILED
           v.
                                                                  APR 17, 2020
Richard H. Harrison, Jr.,
                                                                      Sheila T. Reiff
                                                                  Clerk of Supreme Court
                Defendant-Respondent-Cross
                Petitioner.



ROGGENSACK, C.J., delivered the majority opinion of the Court, in
which ZIEGLER, REBECCA GRASSL BRADLEY, KELLY, and HAGEDORN, JJ.,
joined. DALLET, J., filed a concurring opinion in which ANN WALSH
BRADLEY, J. joined.




       REVIEW of a decision of the Court of Appeals.                 Reversed.



       ¶1       PATIENCE     DRAKE   ROGGENSACK,      C.J.      We      review       an

unpublished decision of the court of appeals1 reversing an order

of the circuit court2 that granted sentence credit to Richard H.


       State v. Harrison, Nos. 2017AP2440-CR & 2017AP2441-CR,
       1

unpublished slip op. (Wis. Ct. App. Mar. 21, 2019).

       The Honorable Nicholas J. Brazeau, Jr. of Clark County
       2

presided.
                                            Nos.   2017AP2440-CR & 2017AP2441-CR



Harrison, Jr. pursuant to Wis. Stat. § 973.155(1)(a) (2017–18)3

and   remanded     with   directions   to   advance    the    commencement    of

concurrent terms of extended supervision for Harrison's 2007 and

2008 cases to the date they would have begun but for Harrison's

confinement for unrelated convictions that later were set aside.

      ¶2    We agree with the court of appeals that Harrison is not

entitled      to    sentence     credit     pursuant         to     Wis.   Stat.

§ 973.155(1)(a).      Harrison is not entitled sentence credit under

§ 973.155(1)(a) because the days he spent in custody for which he

seeks sentence credit were not in connection with the courses of

conduct for which those sentences were imposed.                   He also is not

entitled to sentence credit pursuant to Wis. Stat. § 973.04 because

sentences for the 2007 and 2008 crimes were not vacated and re-

imposed for the same crimes and the requested credit did not arise

from vacated sentences for those crimes.           Furthermore, we conclude

that the court of appeals erred by advancing the commencement of

Harrison's terms of extended supervision for the 2007 and 2008

cases.     Whether to employ advancement is a public policy decision
that is better left to the legislature.             Accordingly, we reverse

the court of appeals decision in regard to advancement.




      3All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.

                                       2
                                               Nos.   2017AP2440-CR & 2017AP2441-CR



                                 I.    BACKGROUND

                    A.     Harrison's Criminal History

     ¶3      Harrison has four relevant criminal cases.                   We shall

refer to the individual cases by the year they were charged:                 2007,

2008, 2010 and 2011.        Importantly, these cases involve unrelated

conduct.

                           1.    The 2007 and 2008 Cases

     ¶4      In March 2009, Harrison and Clark County reached a global

plea agreement for his 2007 and 2008 cases.               For the 2007 case, he

pled no contest to theft-business setting.                   The circuit court

withheld sentence and placed Harrison on probation for six years.

For the 2008 case, he pled no contest to fraud/rendering income

tax return.     The circuit court again withheld sentence and placed

Harrison on probation for three years.                 The terms of probation

were to run concurrently.

     ¶5      Less   than    three      years    later,     the    Department     of

Corrections revoked Harrison's probation.                In December 2011, the

circuit court sentenced Harrison, in each case, to six years of
imprisonment, consisting of three years of confinement and three

years   of   extended      supervision.        The    sentences    were    to   run

concurrently and sentence credit was awarded.

                                2.    The 2010 Case

     ¶6      In July 2010, Harrison was charged with burglary of a

building or dwelling, resisting or obstructing an officer and theft

of movable property, all as a repeater.                  A jury found Harrison

guilty on all three counts.             In January 2012, the circuit court
sentenced Harrison to a total of twenty years of imprisonment,
                                         3
                                                   Nos.      2017AP2440-CR & 2017AP2441-CR



consisting of thirteen years of confinement and seven years of

extended         supervision.       Notably,       his       sentences    were    to   run

consecutively to each other and to all other sentences already

imposed.         Therefore, Harrison had to finish serving his terms of

confinement for his 2007 and 2008 cases before the terms of

confinement for the 2010 case commenced.4

       ¶7        The State concedes that Harrison's terms of confinement

imposed for his 2007 and 2008 cases ended in February 2014.                            At

that       time,     Harrison     could    have    been        released    to    extended

supervision but for the sentences imposed for his 2010 case, as

well as the 2011 case discussed below.

       ¶8        In January 2015, we set aside Harrison's convictions in

the 2010 case because we concluded that his statutory right to

judicial substitution had been violated.5                       We remanded for a new

trial but the case was dismissed on the prosecutor's motion.

                                  3.   The 2011 Case

       ¶9        In September 2011, Harrison was charged with repeated

sexual assault of a child.             A jury found Harrison guilty, and, in
March 2013, the circuit court sentenced Harrison to forty years of

imprisonment, consisting of thirty years of confinement and ten

years       of     extended     supervision.           The     sentence    was   to    run

consecutively to all other sentences already imposed.

       Wisconsin Stat. § 302.113(4) states in relevant part: "All
       4

consecutive sentences . . . shall be computed as one continuous
sentence. The person shall serve any term of extended supervision
after serving all terms of confinement in prison."

       State
       5             v.   Harrison,       2015 WI 5,     360 Wis. 2d 246,      858
N.W.2d 372.

                                             4
                                      Nos.   2017AP2440-CR & 2017AP2441-CR



     ¶10    Harrison petitioned the Western District of Wisconsin

for a writ of habeas corpus, arguing his conviction must be set

aside because he had been denied effective assistance of counsel

in violation of his Sixth Amendment right.         The district court

granted his petition in October 2016.6 In January 2017, the circuit

court vacated the conviction.     At that point, the State had to

release or retry Harrison.7

     ¶11    In January 2019, the State and Harrison reached a plea

agreement under which Harrison pled no contest to causing mental

harm to a child.     In August 2019, the circuit court imposed a

sentence of eight years imprisonment, consisting of six years of

confinement and two years of extended supervision.         The sentence

was to run consecutively to all other sentences already imposed.

                       B.   Procedural History

     ¶12    In August 2017, after the circuit court vacated his

conviction in the 2011 case but before he was resentenced, Harrison

moved for sentence credit pursuant to Wis. Stat. § 973.155(1)(a).

Specifically, he argued that from February 2014, when he would
have begun extended supervision on the sentences for the 2007 and

2008 cases but for confinement on the sentences for the 2010 and

2011 cases which later were set aside, to January 2017, when his

sentence for repeated sexual assault of a child was vacated

pursuant to the writ of habeas corpus, he was not confined under


     6   Harrison v. Tegels, 216 F. Supp. 3d 956 (W.D. Wis. 2016).
     7 The record shows that he was not released due to failure to
meet the terms of the bond that had been set.

                                  5
                                                 Nos.    2017AP2440-CR & 2017AP2441-CR



a valid sentence.            He moved to credit this period (February 2014

to January 2017) against the time he was to serve on extended

supervision for the 2007 and 2008 cases.

       ¶13    The circuit court granted Harrison's motion, explaining

it would be "silly to view the incarceration as simply wasted,

dead     time."        The     circuit   court      viewed      its    decision    as

"fundamentally fair."

       ¶14    The court of appeals took a different approach but

reached a similar result.            State v. Harrison, Nos. 2017AP2440-CR

& 2017AP2441-CR, unpublished slip op. (Wis. Ct. App. Mar. 21,

2019).       It first concluded Harrison was not entitled sentence

credit       because    the      sentence       credit     statute,     Wis.    Stat.

§ 973.155(1)(a), does not authorize credit for time spent in

custody for a course of conduct unrelated to the course of conduct

for which the sentence was imposed. Id., ¶2.        As the court of

appeals noted, "the courses of conduct were different between the

cases . . . ." Id.     However, the court of appeals concluded the

circuit court reached "the correct practical result." Id., ¶3.
       ¶15    To so conclude, the court of appeals adopted what it

called the "advance-the-commencement-of-valid-sentences concept."
Id.    "Under this approach, invalid sentence time is ignored, which

has the effect of advancing to an earlier point on the timeline

the commencement of all valid sentences." Id.     Applying that

approach, the court of appeals reasoned, "Harrison's periods of

extended supervision in the two cases in which the convictions

were not vacated should be deemed to have begun as soon as Harrison
finished serving the initial confinement portion of his sentences
                                            6
                                           Nos.   2017AP2440-CR & 2017AP2441-CR



in his only valid cases: the two in which his convictions were not

vacated." Id.    The court of appeals, accordingly, reversed the

circuit court order granting sentence credit but remanded with

directions to advance the commencement of the terms of extended

supervision for the 2007 and 2008 cases. Id., ¶4.     Importantly,

the court of appeals noted that Harrison had not been resentenced

in the 2011 case. Id., ¶10 n.2.

     ¶16    The State petitioned for review, arguing the court of

appeals effectively granted Harrison sentence credit even though

it was not authorized by Wis. Stat. § 973.04.            In other words, the

State     asserted   that   employing      advancement     contravened     the

provisions of § 973.04.

     ¶17    Harrison filed a cross-petition for review, arguing the

circuit    court's    decision   was   correct:     he   could    be   granted

sentence credit under Wis. Stat. § 973.155(1)(a).                Harrison was

concerned that were he not awarded sentence credit and his extended

supervision was revoked, he could be "reconfined for all of the

available time on the 2007 and 2008 sentences that Harrison was
not 'in custody in connection with' those sentences."              To explain

further, he contended that if we were to imply that he was on

extended supervision when he actually was confined, revocation

would, arguably, permit the State to confine him for a longer

period than if he received credit that was applied to extended

supervision for his 2007 and 2008 cases. We granted both petitions

before Harrison was resentenced in the 2011 case.

     ¶18    Following his resentencing in the 2011 case, Harrison
moved us to summarily reverse the court of appeals and remand to
                                       7
                                       Nos.    2017AP2440-CR & 2017AP2441-CR



the circuit court with directions to deny application of sentence

credit to his extended supervision for his 2007 and 2008 cases.

He conceded that he is not entitled sentence credit or advancement

in those cases.    Although the State maintained that Harrison was

entitled to neither, it opposed his motion because the State asks

us to reach the merits in the matter now before us.             The State

argued in its response to the motion, "Harrison wants to concede

the issues so he can receive sentence credit on his new period of

confinement for causing mental harm to a child . . . instead of

his old periods of extended supervision."         The State also argued

that the issues presented are not moot.

     ¶19    We denied Harrison's motion; however, we ordered the

parties to address two additional issues:8      first, whether Harrison

is judicially estopped from arguing for reversal, and second,

whether we should summarily reverse or vacate the court of appeals'

decision given that both parties now take similar legal positions.

     ¶20    We reach the merits and reverse the court of appeals for

the reasons explained below.
                            II.   DISCUSSION

                       A.   Standard of Review

     ¶21    We address issues with differing standards of review.

First, we decide whether Harrison is judicially estopped from

arguing for reversal.       We independently determine whether the

elements of judicial estoppel are satisfied.         State v. Ryan, 2012
WI 16, ¶30, 338 Wis. 2d 695, 809 N.W.2d 37 (citing State v. White,

     8   Supreme Court Order, October 15, 2019.

                                   8
                                                  Nos.   2017AP2440-CR & 2017AP2441-CR



2008 WI App 96, ¶15, 312 Wis. 2d 799, 754 N.W.2d 214).                            If the

elements     are   satisfied,    the    decision         to   estop   a   party    is   a

discretionary decision for the first court addressing the matter.

See Ryan, 338 Wis. 2d 695, ¶30 (citing Salveson v. Douglas Cty.,

2001 WI 100, ¶38, 245 Wis. 2d 497, 630 N.W.2d 182).                        We are the

first court to address judicial estoppel in this matter.

       ¶22   We also consider whether the issues raised with regard

to Wis. Stat. § 973.155(1)(a) and Wis. Stat. § 973.04 are moot.

We decide as a matter of law whether a controversy is moot when it

is based on undisputed facts.           Winnebago Cty. v. Christopher S.,

2016 WI 1, ¶31, 366 Wis. 2d 1, 878 N.W.2d 109.

       ¶23   Whether to summarily dispose of a petition or to address

the merits when a party changes positions from that initially

presented is a decision committed to our discretion.                       Wis. Stat.

§ 809.21(1) ("The court upon its own motion or upon the motion of

a party may dispose of an appeal summarily.").

       ¶24   Here, we choose to reach the merits.                     Therefore, we

decide whether        Wis. Stat.      § 973.155(1)(a) authorizes sentence
credit for extended supervision for the 2007 and 2008 cases and to

some    extent,      § 973.155(1)(a)'s           interaction       with   Wis.     Stat.

§ 973.04. To do so, we independently interpret and apply Wisconsin

statutes     under    known   facts    as       questions     of   law.    Daniel       v.

Armslist, LLC, 2019 WI 47, ¶13, 386 Wis. 2d 449, 926 N.W.2d 710;

State v. Friedlander, 2019 WI 22, ¶17, 385 Wis. 2d 633, 923
N.W.2d 849.

       ¶25   The court of appeals applied a concept similar to that
found in federal common law wherein commencement of a subsequent,
                                            9
                                               Nos.   2017AP2440-CR & 2017AP2441-CR



consecutive     sentence      that   follows    an    earlier    sentence   later

determined to be invalid is advanced to the date on which the

second sentence was imposed.            Tucker v. Peyton, 357 F.2d 115, 118

(4th Cir. 1966).       We have not discussed advancement as a Wisconsin

common   law   concept       relating    to   sentencing.        The   nature   and

applicability of a common law doctrine are questions of law that

we independently review.          State v. Hobson, 218 Wis. 2d 350, 358,

577 N.W.2d 825 (1998).

                                B.   Judicial Estoppel

     ¶26   "Judicial estoppel is an equitable doctrine invoked at

the court's discretion to preclude a party from abusing the court

system."       State    v.    Steinhardt,     2017 WI 62,   ¶18   n.14,    375
Wis. 2d 712, 896 N.W.2d 700; see also State v. Petty, 201 Wis. 2d
337, 347, 548 N.W.2d 817 (1996) (explaining that judicial estoppel

is intended "to protect against a litigant playing 'fast and loose

with the courts' by asserting inconsistent positions").

     ¶27   To invoke judicial estoppel requires:                  "(1) the later

position must be clearly inconsistent with the earlier position;
(2) the facts at issue should be the same in both cases; and

(3) the party to be estopped must have convinced the first court

to adopt its position."         Ryan, 338 Wis. 2d 695, ¶33.

     ¶28   With respect to sentence credit, Harrison contends his

"original position, that he was entitled to sentence credit, was

wholly contingent on the fact that he had not been resentenced in

either the 2010 or 2011 case."                The State responds that both

parties were aware of the likelihood of resentencing.


                                         10
                                                    Nos.   2017AP2440-CR & 2017AP2441-CR



      ¶29   The    State      also       contends    that     Harrison's        change   in

position    is    an   attempt       at    "manipulating          the   court     system."

However, the State has not asked us to estop Harrison because it

also seeks reversal, which makes this case different than most

cases   where     we   considered         judicial     estoppel.           Harrison    also

responds: "[I]t is unclear how or why this [c]ourt would estop

Harrison from conceding that he is not entitled to sentence credit

in this appeal."

      ¶30   We agree with Harrison.                 We should not estop a party

from making a necessary concession.                 Attorneys, particularly those

who   participate      in   appeals        where     the     court's       decision    will

establish    precedent        for    non-parties,           are     expected      to   make

concessions.      See Michael R. Dreeben, The Role of the Solicitor

General in the Department of Justice's Appellate Process, United

States Attorneys' Bulletin, January 2013, at 5, 10 ("Members of

the [United States] Supreme Court expect prosecutors to confess

error in appropriate cases.                  Indeed, Justices have expressed

incomprehension        when     prosecutors           have        failed     to    confess
error . . . .").        Furthermore, SCR 20:3.3 obligates attorneys to

be candid with tribunals.

      ¶31   We conclude Harrison has not taken a position as to

advancement that is clearly inconsistent with an earlier position.

Also, whether to employ advancement in a sentencing context is a

question we have not directly addressed.                   Accordingly, we conclude

that Harrison is not estopped from making sentence credit or

advancement concessions.
                                    C.    The Merits
                                            11
                                                     Nos.   2017AP2440-CR & 2017AP2441-CR



      ¶32      As we explained above, we do not apply the doctrine of

judicial       estoppel     to   Harrison;      furthermore,        we    conclude      that

Harrison's       change     in    position      is    an    insufficient        basis   for

summarily reversing or vacating an opinion that was the result of

an adversarial proceeding.             While we have summarily disposed of

cases following a concession of a party, the reversible errors in

such cases have been obvious.                See e.g., State v. Lord, 2006 WI
122, ¶5, 297 Wis. 2d 592, 723 N.W.2d 425 (per curiam) (explaining

that the "State's concession that the legal principle adopted by

the court of appeals is an incorrect statement of law effectively

eliminates the issue upon which the petition for review was

granted.").       This case, unlike Lord, presents difficult and novel

questions       of    law   for    which     our       opinion     will    be    helpful.

Accordingly, we decline to summarily dispose of the petition for

review.

      ¶33      We also conclude that the court of appeals' employment

of   advancement       in   regard    to   the       2007    and   2008   cases    likely

precludes mooting the issues raised in this review.                         Christopher
S., 366 Wis. 2d 1, ¶31.           However, even if the issues were moot, we

would decide them because the application of advancement and

sentence credit under Wis. Stat. § 973.155 or Wis. Stat. § 973.04

when a sentence has been vacated are issues likely to arise again

and our decision will alleviate uncertainty.                        Outagamie Cty. v.

Melanie L., 2013 WI 67, ¶80, 349 Wis. 2d 148, 833 N.W.2d 607.

Accordingly, we address the merits.

                 D.    Wisconsin's Sentence Credit Statutes
          1.    General Principles of Statutory Interpretation
                                           12
                                                 Nos.   2017AP2440-CR & 2017AP2441-CR



      ¶34   We     interpret       Wis.   Stat.    § 973.155     and      Wis.   Stat.

§ 973.04 to decide whether Harrison is entitled sentence credit

for   the   2007    and     2008    cases.        "The    purpose    of     statutory

interpretation is to determine what the statute means so that it

may be properly applied."            Westmas v. Creekside Tree Serv. Inc.,

2018 WI 12, ¶18, 379 Wis. 2d 471, 907 N.W.2d 68 (citing State ex

rel. Kalal v. Circuit Court for Dane Cty., 2004 WI 58, ¶44, 271
Wis. 2d 633, 681 N.W.2d 110).                  We, therefore, begin with the

language of the statute.             Westmas, 379 Wis. 2d 471, ¶18 (citing

Kalal, 271 Wis. 2d 633, ¶45). "If the words chosen for the statute

exhibit a 'plain, clear statutory meaning,' without ambiguity, the

statute is applied according to the plain meaning of the statutory

terms."     Westmas, 379 Wis. 2d 471, ¶18 (quoting State v. Grunke,

2008 WI 82, ¶22, 311 Wis. 2d 439, 752 N.W.2d 769).

      ¶35   In construing the plain meaning of a particular statute,

we may consider related statutes. Winebow, Inc. v. Capitol-Husting

Co., Inc., 2018 WI 60,              ¶30, 381 Wis. 2d 732, 914 N.W.2d 631

(quoting State v. Clausen, 105 Wis. 2d 231, 244, 313 N.W.2d 819
(1982)).    "Context is important to meaning."                 Kalal, 271 Wis. 2d
633, ¶46.     Statutes are interpreted "in relation to the language

of surrounding or closely-related statutes." Id.; see also Antonin

Scalia & Bryan A. Garner, Reading Law:              The Interpretation of Legal

Texts 252 (2012) ("Statutes in pari materia are to be interpreted

together, as though they were one law.").

                       2.    Wisconsin Stat. § 973.155

      ¶36   Wisconsin       Stat.     § 973.155(1)(a)       states     in   relevant
part:   "A convicted offender shall be given credit toward the
                                          13
                                             Nos.   2017AP2440-CR & 2017AP2441-CR



service of his or her sentence for all days spent in custody in

connection with the course of conduct for which sentence was

imposed."              Therefore,     two       statutory        issues      are

presented:      (1) whether Harrison was in custody from February 2014

to January 2015, when his convictions for the 2010 case were

vacated, in connection with the courses of conduct that gave rise

to the 2007 and 2008 cases; and (2) whether Harrison was in custody

from January 2015 to January 2017, when his conviction for the

2011 case was vacated, in connection with the courses of conduct

that gave rise to the 2007 and 2008 cases.

                          3.   Wisconsin Stat. § 973.04

       ¶37   Wisconsin Stat. § 973.04 states:           "When a sentence is

vacated and a new sentence is imposed upon the defendant for the

same   crime,    the    department   shall    credit     the   defendant    with

confinement previously served."             In order to receive sentence

credit pursuant to § 973.04 the following requirements must be

met:    (1) an imposed sentence must be vacated; (2) the vacated

sentence was re-imposed for the same crime; (3) the time the
defendant requested as sentence credit was served in satisfaction

of the sentence that was vacated.          State v. Lamar, 2011 WI 50, ¶4,

334 Wis. 2d 536, 799 N.W.2d 758.

                          a.   Harrison's Positions

       ¶38   Harrison argued at the court of appeals that he must

have been confined until January 2017 "based on the course[s] of

conduct for which sentences were imposed in the 2007 and 2008 cases

[because] [t]here was no other legal basis for [his] confinement."
Therefore, Harrison argued, his sentences from the 2007 and 2008
                                      14
                                       Nos.   2017AP2440-CR & 2017AP2441-CR



cases must have "continued running 'as if there had been no

judgment' from the date of sentencing through Harrison's release

from prison [in January 2017]."   Under different circumstances, we

have stated that a vacated judgment of conviction "lacks force or

effect" and the act of vacating "places the parties in the position

they occupied before entry of the judgment." Id., ¶39 n.10

(quoting 47 Am. Jur. 2d Judgments § 714).

     ¶39   As support for his contention, Harrison cited Wis. Stat.

§ 302.113(4), which states in relevant part:

     All consecutive sentences . . . shall be computed as one
     continuous sentence. The person shall serve any term of
     extended supervision after serving all terms of
     confinement in prison.
Harrison did not explain why this statute, which directs that

consecutive sentences be computed as one continuous sentence, has

any impact on whether he should receive credit toward concurrent

sentences in the 2007 and 2008 cases.

     ¶40   Lastly, he claimed case law:

     [R]ecognize[s] the distinction between a rule, on the
     one hand, that would allow a defendant to "bank" time
     served on vacated or voided sentences to be used like a
     "line of credit" against unrelated later sentences and
     a rule, on the other hand, that requires credit be
     granted when the service of a defendant's lawfully
     imposed sentence is delayed based on the service of a
     subsequently vacated sentence.
Notably, the primary case Harrison cited for this contention,

Tucker v. Peyton, granted advancement and not sentence credit.

     ¶41   And finally, before us, Harrison concedes that he has no

basis for sentence credit on the 2007 and 2008 cases because he
has been resentenced for the 2011 case.        Rather, he implies that

                                  15
                                        Nos.   2017AP2440-CR & 2017AP2441-CR



he is entitled to sentence credit on the resentencing for the 2011

case from February 2014 when Harrison's confinement for the 2007

and 2008 cases ended until January 2017 when the sentence in the

2011 case was vacated.     However, he does not ask us to employ Wis.

Stat. § 973.04 to that purpose.9

                          b.   State's Position

     ¶42    The State has maintained a consistent position.              It

argued in the court of appeals and continues to argue here that

the course of conduct for which a prisoner was confined must be

"factually connected" to the course of conduct for which the

"sentence was imposed" in order to receive credit.          From February

2014, when the confinement for the 2007 and 2008 cases concluded

until January 2015 when the conviction for the 2010 was vacated,

the 2010 case was the factual basis for his incarceration.             From

January 2015 to January 2017, the 2011 case was the factual basis

for Harrison's confinement.       The State cites State v. Johnson,

2009 WI 57, ¶3, 318 Wis. 2d 21, 767 N.W.2d 207, to support its

position.
     ¶43    Johnson explains that to give sentencing credit, a court

must determine:    "(1) whether the offender was 'in custody' within

the meaning of Wis. Stat. § 973.155(1)(a); and (2) whether all or

part of the 'custody' for which sentence credit is sought was 'in

connection with the course of conduct for which sentence was

imposed.'" Id., ¶27.   Johnson also instructs that "[n]either the

statute nor the case law . . . justifies crediting a defendant's

     9   The 2011 case is not before us on this review.

                                   16
                                                 Nos.    2017AP2440-CR & 2017AP2441-CR



sentence for time spent in presentence custody that is not related

to   the    matter   for    which    sentence       is    imposed." Id.,   ¶32.

Furthermore, "a mere procedural connection will not suffice" for

the requisite factual connection. Id., ¶33.

                       c.   Harrison's Sentence Credit

      ¶44    We are persuaded by the State's arguments.                   The language

of Wis. Stat. § 973.155(1)(a) that is relevant to Harrison's claim

is plain.10     Our decision in Johnson clearly explained that a

factual connection between the sentence imposed and the custody

that preceded it is required for sentence credit.                          We said, a

"factual     connection     fulfills       the     statutory       requirement       for

sentence     credit,    and . . . a        procedural       or    other    tangential

connection will not suffice." Id., ¶33 (quoting State v. Floyd,

2000 WI 14, ¶17, 232 Wis. 2d 767, 606 N.W.2d 155).

      ¶45    Furthermore,     when     a     sentence        is    vacated     and     a

resentencing occurs, Wis. Stat. § 973.155(1)(a) must operate in

concert with Wis. Stat. § 973.04.            At times, both statutes must be

considered for a particular period of custody.                    Lamar, 334 Wis. 2d
536, ¶32, n.7.       Harrison's earlier interpretation that requested

sentence credit for 2007 and 2008 cases would have precluded

application of § 973.04 to the resentencing that occurred in the

2011 case.      However, there is no reason to believe that the


       We interpreted the term, "custody" in Wis. Stat.
      10

§ 973.155(1)(a) where conflicting meanings were proposed for
various types of pretrial restrictions. State v. Magnuson, 2000
WI 19, ¶11, 233 Wis. 2d 40, 606 N.W.2d 536. Magnuson concluded
that "custody" occurs, "whenever the offender is subject to an
escape charge for leaving that status." Id., ¶25.

                                        17
                                             Nos.    2017AP2440-CR & 2017AP2441-CR



legislature would have written § 973.155(1)(a) so broadly that it

would have a preclusive effect on the credit that § 973.04 directs.

As we explained in Lamar, "[t]he operative language of § 973.04——

that the defendant shall be credited 'with confinement previously

served'——must    be    interpreted    in   light      of   the    nature     of    the

particular     sentences     imposed." Id.,       ¶35.           Therefore,

§ 973.155(1)(a) and § 973.04 must be separately analyzed based on

the specific sentences imposed and the conduct that underlies them.
Id.   Here, only § 973.155(1)(a) is before us because no sentence

that was vacated and re-imposed for the same crime is at issue,

which § 973.04 requires.

      ¶46   In addition, Harrison's arguments were not grounded in

the plain meaning of Wis. Stat. § 973.155(1)(a), as the State's

arguments were.      Instead, Harrison argued that fairness and equity

required stepping outside of the plain meaning of § 973.155(1)(a).

In a previous case, we rejected the contention that sentence credit

statutes     could    be   read   contrary     to     their       plain    meaning.

Friedlander,    385 Wis. 2d 633,    ¶44    (citing       Black    v.     City   of
Milwaukee, 2016 WI 47, ¶30, 369 Wis. 2d 272, 882 N.W.2d 333)

("Courts, however, should be most hesitant to adopt judicially

created remedies when the legislature, the primary policymaker,

has statutorily addressed the topic.                Here, we defer to those

policy choices.").

      ¶47   Furthermore,     determining      when     a   result    is     fair   is

subject to debate.         In State v. Allison, 99 Wis. 2d 391, 299
N.W.2d 284 (Ct. App. 1980), the court of appeals rejected the sort
of equitable approach Harrison had proposed.               The court of appeals
                                      18
                                                      Nos.    2017AP2440-CR & 2017AP2441-CR



"[r]ecogniz[ed]          Allison's         claim      for    credit        would    have     the

anomalous effect of rewarding the habitual criminal with credit

while the person who does not commit a later crime is not similarly

compensated.         Rewarding habitual criminality is clearly against

public policy." Id. at 394.

      ¶48     Reasonable minds can disagree with regard to Harrison's

position below.              However, sentence credit historically has been

the   purview       of       the   legislature.           See      generally       Richard    A.

Karbarker,     Comment,            Right   to   Credit       for    Time     Served    and    to

Preservation of Original Sentence, 1967 U. Ill. L.F. 180. Sentence

credit   is    not       a    concept      known     to   the   common       law.     Indeed,

Karbarker's comment from 1967 provides a telling illustration:

      In the typical case, because of a constitutional (or
      other) error in the first trial, the defendant wins a
      new trial, usually by means of a writ of habeas corpus,
      after having served a part of his sentence under the
      reversed conviction.    Let us assume that defendant's
      original sentence was for 10 years and that he has
      already served 5. After the second trial, defendant is
      sentenced to seven years.       In effect, defendant's
      sentence has been increased upon his second trial for he
      will now have to remain in prison for 12 years instead
      of only 10 years. Defendant asks to be given credit on
      his new sentence for the five years already served. In
      over two-thirds of the states, this request will
      probably be denied. . . . Only recently have courts and
      legislatures begun to realize the seriousness of this
      problem and to formulate rational solutions.
Id. at 180–81.

      ¶49     And    finally,         applying       credit     for    time    confined       to

unrelated      terms         of    extended      supervision          also    ignores      that

confinement and extended supervision serve different penological
goals.      Extended supervision is to assist convicted defendants'

                                                19
                                      Nos.    2017AP2440-CR & 2017AP2441-CR



rehabilitation as they re-enter society, as well as to protect the

community into which they transition.        See State v. Miller, 2005
WI App 114, ¶11, 283 Wis. 2d 465, 701 N.W.2d 47 (concluding that

requiring payment of child support is appropriate in serving "the

dual goals of supervision:     rehabilitation of the defendant and

the protection of a state or community interest").

     ¶50   We conclude Harrison is not entitled sentence credit

pursuant to Wis. Stat. § 973.155(1)(a) on his extended supervision

for the 2007 and 2008 cases.

                          E.   Advancement

     ¶51   Having rejected the contention that Harrison is entitled

sentence credit, which is statutorily defined, we now consider the

concept of advancement, which the court of appeals employed.          Some

jurisdictions, as a matter of common law, might deem Harrison to

have started serving his terms of extended supervision when he

would have but for sentences that were later set aside.           We have

not previously addressed this issue.

     ¶52   The basis for advancement, in most jurisdictions, is the
common law.   Tucker, 357 F.2d at 118; Jamison v. Cupp, 555 P.2d
475, 476–77 (Or. App. 1976) ("Although the issue has not generally

been viewed as being of constitutional dimension, the courts have

consistently resolved it on the basis of traditional notions of

fair play which underlie the due process concept and the absence

of any but technical reasons to the contrary.").        Contra Gentry v.

State, 464 S.W.2d 848 (Tex. Ct. Crim. App. 1971) (suggesting

advancement is grounded in constitutional law).


                                 20
                                                     Nos.    2017AP2440-CR & 2017AP2441-CR



     ¶53      The   Maine      Supreme    Court       said     that     advancement   was

necessary     to    comply     with   the      "spirit"        of    Maine's   "statutory

requirement that a convict to State Prison serve the full term for

which he was sentenced . . . .                     Without credit for the time []

served   since      the    imposition         of    the     second   sentence   although

originally applicable to the erroneous sentence, the convict is

then made to serve more than the full term of the only valid

sentence upon which his incarceration in State Prison may be

legally predicated."            Green v. State, 245 A.2d 147, 149–50 (Me.

1968), opinion supplemented by, Green v. State, 247 A.2d 117 (Me.

1968).

                          1.   The History of Advancement

     ¶54      Placed in historical context, the concept of advancement

seems    to   be    an    outgrowth      of    a    concept      that    existed   before

consecutive sentencing:            that a judgment not stated in certain

terms is void.       In Ex parte Roberts, 9 Nev. 44, 45 (1873), "[u]nder

a judgment of conviction for prison-breaking, the petitioner was

on the 11th day of March, 1872, sentenced to confinement in the
State prison for the period of one year, to commence upon the

expiration of a term of imprisonment which he was then undergoing

for robbery."       The robbery conviction was vacated. Id. at 45-46.

The petitioner sought a writ of habeas corpus, arguing "the

judgment of the 11th of March, 1872, is void for uncertainty, since

it depends upon an impossible condition, or that the sentence

thereunder commenced running upon its rendition, and has now

expired by limitation." Id. at 46.             The State argued that the
sentence for prison-breaking commenced once the judgment in the
                                              21
                                       Nos.   2017AP2440-CR & 2017AP2441-CR



robbery case was vacated. Id.   Without citing any authority, the

Nevada Supreme Court concluded that "[e]ither the judgment of the

11th of March commenced to run upon its rendition, or it is void

for uncertainty, and in neither case is the warden of the State

prison entitled to the custody of the prisoner." Id.

    ¶55   A lower court in Ohio reasoned similarly in 1885.             Ex

parte Jordan, 5 Ohio Dec. 397 (Probate Ct. 1885).          Counsel for a

prisoner argued that the prisoner must have started serving his

second sentence at the moment the act criminalizing his conduct

for his first sentence was declared unconstitutional.           The court

explained:

    I cannot agree with the counsel for the prisoner that
    the second sentence took effect at the time the act was
    declared unconstitutional, namely, in May, 1885.

    I am of the opinion that the act under which the prisoner
    was tried, convicted and sentenced for having burglar's
    tools   in   his   possession    having   been   declared
    unconstitutional, affected the proceedings from the
    beginning.

    An unconstitutional law is void, and is no law.        An
    offense created by it is not a crime. A conviction under
    it is not merely erroneous, but is illegal and absolutely
    void, and can not be a legal cause of imprisonment.

    If there was no law, and no conviction could have been
    had under it, it must follow that the conviction and
    sentence were illegal and void on the [date the first
    sentence was imposed]. If that be true, it must follow
    that he was not serving his term on the first sentence
    at any time, since there was no law, no trial, no
    sentence, no term to serve. The second sentence began,
    then, [on that day], if it began at all, and under the
    rules he has worked out his fine and costs under such
    sentence.



                                  22
                                            Nos.   2017AP2440-CR & 2017AP2441-CR


     But were I mistaken in this conclusion, I would further
     hold that the second sentence, which provides that the
     same shall take effect after the expiration of a previous
     sentence, is void for uncertainty.
Id. at 398.

     ¶56   In the mid-1800s, there was still debate about the

propriety of consecutive sentences.            Particularly, some argued

that, because the commencement date of the second or subsequent

sentence was uncertain at the time the sentence was imposed, such

sentences should be void for uncertainty.

     ¶57   As courts started to reject this argument, some also

started to reject advancement.         See Kite v. Commonwealth, 52 Mass.
581, 585 (1846), overruled by Brown v. Comm'r of Corrs., 147 N.E.2d
782 (Mass. 1958) ("Though uncertain at the time, depending upon a

possible contingency that the imprisonment on the former sentence

will be remitted or shortened, it will be made certain by the

event.   If the previous sentence is shortened by a reversal of the

judgment, or a pardon, it then expires; and then, by its terms,

the sentence in question takes effect, as if the previous one had

expired by lapse of time.").            Today, no one would argue that

consecutive sentences are void merely because the first sentence

could be shortened and, therefore, the commencement date of the

second is uncertain.

     ¶58   Nevertheless, advancement, once seemingly tied to this

uncertainty, became untethered and developed into an independent

concept.      Indeed,   the   United    States     Supreme    Court   utilized

advancement in 1894.      Blitz v. United States, 153 U.S. 308, 318
(1894) (concluding that upon reversal of the first count, the


                                       23
                                          Nos.   2017AP2440-CR & 2017AP2441-CR



sentence on the remaining count commenced on the date fixed for

imprisonment on the first count).         Its decision has served as the

primary authority for advancement in the federal courts.                  See

United States v. Tuffanelli, 138 F.2d 981, 984 (7th Cir. 1943).

                   2.   Approaches Toward Advancement

     ¶59   Other    jurisdictions'    starting      point   when    deciding

whether to adopt advancement has been to determine whether a

reversed judgment of conviction is "void" from its inception or

"voidable":

     [T]he question [of] whether the invalidated earlier
     sentence was void or merely voidable may be important to
     the determination of the effect of the invalidation upon
     a later, consecutive sentence.        Some courts have
     manifested an unwillingness to permit time served under
     an invalidated sentence which was merely voidable to be
     credited against the term of a valid consecutive
     sentence.    The underlying idea seems to be that a
     voidable sentence is, until invalidated, valid in all
     respects, and time served in prison under such a sentence
     cannot, in logic, be held to be referable to any other
     sentence. Conversely, some courts, in holding that upon
     invalidation    of   an   earlier   separately    imposed
     consecutive sentence the later sentence runs from the
     date that it was imposed, have taken pains to point out
     that the earlier sentence was absolutely void . . . .
Effect of Invalidation of Sentence Upon Separate Sentence Which

Runs Consecutively, 68 A.L.R. 2d 712 (1959).11             When courts have

concluded that a first sentence is voidable, they have disallowed




     11The American Law Reports has been a commonly cited
authority by those courts that have authorized advancement. E.g.,
State v. Berumen II, slip op. No. A-10596, 2011 WL 3631134 (Alaska
App.); Jackson v. Jones, 327 S.E.2d 206 (Ga. 1985); State v. Owen,
410 P.2d 698 (Ariz. App. 1966).

                                     24
                                          Nos.   2017AP2440-CR & 2017AP2441-CR



advancement.    See Kite, 52 Mass. at 585; see also Smith v. Lovell,

77 A.2d 575 (Me. 1950), overruled by Green, 245 A.2d 147.

     ¶60     When they have concluded a first sentence is void, the

next question has been whether fairness requires advancing the

commencement date of a second or subsequent sentence.              Burton C.

Agata, Time Served Under a Reversed Sentence or Conviction — A

Proposal and a Basis for Decision, 25 Mont. L. Rev. 1, 50 (1963)

(explaining courts "rely[] on a sense of fairness, [to] allow[]

credit for the time served under the reversed sentence by reckoning

the commencement of the second sentence from the time it was

imposed").     At least one court has skipped the traditional first

step of deciding whether a judgment is void or voidable and decided

to adopt advancement based on fairness.              Green, 245 A.2d at 149

("Fair play requires that where a prior sentence is set aside for

error, whether the sentence be void or voidable, the second

sentence which would otherwise commence at the termination of the

previous sentence must be moved forward and made to run as of the

first day of actual incarceration of the prisoner after its
imposition.").

     ¶61     The argument for why advancement is fair seems to be

that "[t]he defendant will serve a period with respect to the

second offense, commencing and terminating at the same time as if

there had been no erroneous sentence in existence when it was

imposed."      Agata,   Time   Served    Under   a    Reversed   Sentence   or

Conviction, at 48–49; see also State ex rel. Willis v. Brantley,

285 N.E.2d 571, 573 (Ill. App. 1972) ("Where, as here, appellant's
prior conviction was reversed and the state has declined to retry
                                    25
                                                Nos.   2017AP2440-CR & 2017AP2441-CR



the case, and where appellant could have been serving a validly

imposed    second     sentence    but    for    the    service    of   the   invalid

sentence, justice requires that the second sentence be deemed to

run from the date of its imposition.").                   Some courts have said

advancement is the "humane" approach.                 E.g., Potter v. State, 139
S.E.2d 4, 5 (N.C. 1964); Brown, 147 N.E.2d at 784; see also Stidham

v. Sowers, 255 So. 2d 740, 744 (La. 1971) ("We agree with the trial

judge that the principles of justice and fairness demand that

Stidham's sentence for Simple Escape commence on the date of its

imposition . . . and not on the date his sentence for Armed Robbery

was declared invalid.").

                             3.   A Policy Choice

     ¶62    We   do    not   adopt      advancement      for     several     reasons.

Primarily, we conclude that adopting advancement is a public policy

decision better left to the legislature.                 As explained above, we

have previously stated that we are bound by the plain meaning of

sentence credit statutes and to some degree applying advancement

would conflict with the statutory choices of the legislature.12
     ¶63    Second, and relatedly, we again note that what is "fair"

is the subject of much debate.            In Allison, the court of appeals

concluded    that     advancement       would    reward    habitual     offenders.

Allison, 99 Wis. 2d at 394. Others have been wrongfully imprisoned


     12To some extent, it could be argued that the legislature has
already decided what to do with the advancement concept by its
enactment of Wis. Stat. § 973.04. Section 973.04 directs how and
when sentence credit is allocated for confinement previously
served on a sentence that is later vacated and a new sentence
imposed for the same crime.

                                         26
                                                Nos.    2017AP2440-CR & 2017AP2441-CR



but   only    those   who    were   repeat       offenders       and   sentenced         to

consecutive sentences are able to benefit from advancement.                           Those

wrongfully     imprisoned     for     a   single       offense    have     no       similar

recourse.

      ¶64    Furthermore, those serving a single sentence are not

going to be placed "in the position they occupied before entry of

the judgment" merely because a court declares the judgment void.

Lamar, 334 Wis. 2d 536, ¶39 n.10.                 These people will have lost

months, maybe years, of their lives and nothing the court does

will fix that.         Other courts seem to agree that it would be

"inauspicious       social   policy"      to    give    those    serving        a    single

sentence a "line of credit" against sentences for future crimes.

See State v. Berumen II, slip op. No. A-10596, 2011 WL 3631134 *2

(Alaska     App.)   (Mannheimer,      J.,      dissenting)       (citing    Marker       v.

State, 829 P.2d 1191, 1195 (Alaska App. 1992)).                    "[I]f we allowed

defendants to 'bank' the time they served in prison on any sentence

that was subsequently overturned, we would give these defendants

'a sense of immunity' and a perverse incentive to engage in future
criminal conduct."           Berumen II, 2011 WL *2 (Mannheimer, J.,

dissenting) (quoting Marker, 829 P.2d at 1195); see also Bryant v.

Warden, Metro. Corr. Ctr. of N.Y.C., 776 F.2d 394, 396 (2d Cir.

1985) (explaining that time served on criminal sentences should

not be banked thereby giving defendants a "line of credit" to be

applied against future sentences).

      ¶65    Accordingly, if Wisconsin is to adopt advancement as a

sentencing adjunct, it is a task better left to the legislature.
                               III.       CONCLUSION
                                          27
                                            Nos.   2017AP2440-CR & 2017AP2441-CR



     ¶66    We agree with the court of appeals that Harrison is not

entitled sentence credit.         Sentence credit is governed by statute,

Wis. Stat. § 973.155(1)(a).         Harrison is not entitled to sentence

credit under § 973.155(1)(a) because the days he spent in custody

were not in connection with the course of conduct for which

sentence was imposed.       He also is not entitled to sentence credit

pursuant to Wis. Stat. § 973.04 because sentences for the 2007 and

2008 crimes were not vacated and re-imposed for the same crimes

and the requested credit did not arise from vacated sentences for

those crimes.       Furthermore, we conclude that the court of appeals

erred by advancing the commencement of Harrison's terms of extended

supervision for the 2007 and 2008 cases.                  Whether to employ

advancement    is    a   public   policy    decision   better   left   to   the

legislature.        Accordingly, we reverse the court of appeals in

regard to advancement.



            By the Court.—The decision of the court of appeals is

reversed.




                                       28
                                         Nos.    2017AP2440-CR & 2017AP2441-CR.rfd


     ¶67    REBECCA FRANK DALLET, J.            (concurring).        In the period

of time between this court granting review and hearing oral

argument, the factual and legal support for Richard H. Harrison

Jr.'s    claim   disappeared.         Accordingly,      Harrison      asks    us   to

summarily    dispose      of   this   appeal,      pursuant     to     Wis.   Stat.

§ 809.21(1) (2017-18).1         The majority rejects his request and

instead    issues    an   advisory     opinion     concerning    what     are      now

hypothetical facts.        The majority erroneously delves into, and

rejects, the concept of advancement, despite the fact that no party

is asking this court to adopt that concept.                 For the following

reasons, I respectfully concur.

     ¶68    The procedural history of this appeal and the interplay

between Harrison's 2007, 2008, 2010, and 2011 criminal convictions

illustrates why this case should be summarily reversed.                   Harrison

was sentenced in his 2007 and 2008 cases to three years of initial

confinement and three years of extended supervision to be served

concurrently.       Shortly thereafter, in his 2010 case, Harrison was

sentenced to 13 years of initial confinement followed by seven
years of extended supervision, to run consecutively to any other

sentence.   Finally, in his 2011 case, Harrison was sentenced to 30

years of initial confinement, followed by ten years of extended

supervision, to run consecutively to any other sentence.



     1 Wisconsin Stat. § 809.21(1) provides: "The court upon its
own motion or upon the motion of a party may dispose of an appeal
summarily."

     All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.

                                        1
                                         Nos.    2017AP2440-CR & 2017AP2441-CR.rfd


     ¶69    Harrison     finished      serving     the   initial     confinement

portions of his 2007 and 2008 sentences in February 2014. Harrison

then began serving the initial confinement portion of his 2010

sentence, as he was required to serve that time before he could

begin serving the extended supervision portion of his 2007 and

2008 sentences.

     ¶70    In January of 2015, this court set aside Harrison's 2010

conviction because his statutory right to judicial substitution

had been violated.       State v. Harrison, 2015 WI 5, 360 Wis. 2d 246,

858 N.W.2d 372.    On June 23, 2015, the circuit court dismissed the

case.      Upon   dismissal,    Harrison        began    serving    the   initial

confinement portion of his 2011 sentence.

     ¶71    In October 2016 the Federal District Court for the

Western District of Wisconsin granted Harrison's writ of habeas

corpus     challenging    his   2011     conviction      on   the   grounds    of

ineffective assistance of counsel. In early 2017 the circuit court

entered an order vacating Harrison's conviction and sentence in

the 2011 case and subsequently set a new trial date.
     ¶72    In August 2017 Harrison moved the circuit court for

sentence credit against the extended supervision portion of his

2007 and 2008 cases under Wis. Stat. § 973.155(1)(a).2                    Harrison

asserted that he was entitled to credit for the time period from

February 2014 until January 2017 because his confinement during

that period was not pursuant to a valid sentence.                   In November


     2 Wisconsin Stat. § 973.155(1)(a) provides:   "A convicted
offender shall be given credit toward the service of his or her
sentence for all days spent in custody in connection with the
course of conduct for which sentence was imposed."

                                        2
                                        Nos.   2017AP2440-CR & 2017AP2441-CR.rfd


2017 the circuit court awarded Harrison sentence credit of roughly

three years against the extended supervision portion of his 2007

and 2008 sentences.

     ¶73    In March 2019 the court of appeals reversed the circuit

court order, determining that sentence credit was improper under

Wis. Stat. § 973.155(1)(a) because the "courses of conduct were

different    between      the   cases       with   the    ultimately    vacated

convictions and the cases with the never vacated convictions."

State v. Harrison, Nos. 2017AP2440-CR & 2017AP2441-CR, unpublished

slip op., ¶2 (Wis. Ct. App. Mar. 21, 2019).              However, the court of

appeals remanded the case with direction that the Department of

Corrections (DOC) "advance the commencement of Harrison's extended

supervision periods in the 2007 and 2008 cases, so that these

extended    supervision    periods   commence      on    the   dates   on   which

Harrison completed serving the initial confinement portions of his

sentences in the 2007 and 2008 cases." Id., ¶26.

     ¶74    The State filed a petition for review on April 22, 2019,

challenging the court of appeals' adoption of the advancement
concept.    Harrison filed a cross-petition for review on May 22,

2019, asserting that he was entitled to sentence credit against

the 2007 and 2008 cases.         On August 14, 2019, we accepted both

petitions for review.

     ¶75    At the time this court accepted the petitions for review,

Harrison had already pled no contest in the 2011 case, but had not

yet been resentenced.       Just five days later, on August 19, 2019,

the circuit court resentenced Harrison to six years of initial
confinement followed by two years of extended supervision and

                                        3
                                   Nos.   2017AP2440-CR & 2017AP2441-CR.rfd


ordered the DOC to calculate Harrison's sentence credit pursuant

to Wis. Stat. § 973.04.3

     ¶76    In September 2019 the State moved the court to supplement

the record with eight documents, including the transcript from

Harrison's August 19, 2019 resentencing hearing.            In response,

Harrison filed a motion asking the court to summarily reverse the

court of appeals' decision and to remand this case to the circuit

court to enter an order denying Harrison's motion for sentence

credit. In his motion, Harrison conceded that the underlying basis

for his sentence credit claim no longer existed because a new

sentence had been imposed in his 2011 case.       We granted the motion

to supplement the record, denied the motion for summary reversal,

and asked the parties to brief the following relevant issue:

     Whether this court may or should summarily reverse or
     vacate a court of appeals' decision due to a change in
     position by one party or due to the fact that both
     parties now appear to have a similar position as to a
     legal issue addressed in the court of appeals' decision.4




     3 Wisconsin Stat. § 973.04 provides:   "When a sentence is
vacated and a new sentence is imposed upon the defendant for the
same crime, the department shall credit the defendant with
confinement previously served."
     4   We also asked the parties to brief a second issue:

     Whether the defendant-respondent is judicially estopped
     from now taking the position that the court of appeals'
     decision should be reversed and the cases should be
     remanded to the circuit court with directions to deny
     his motion for sentence credit, including whether the
     fact of the intervening sentencing in Ashland County
     Case No. 2011CF82 renders the doctrine of judicial
     estoppel inapplicable.

                                  4
                                        Nos.    2017AP2440-CR & 2017AP2441-CR.rfd


Supreme Court Order, October 15, 2019.             Through briefing, and at

oral       argument,   Harrison   effectively    explained    why   this   court

should summarily reverse the court of appeals' decision.

       ¶77     The undisputed bottom line is this:            everyone agrees

that Harrison is not entitled to the sentence credit he received

from the circuit court or the relief ordered by the court of

appeals.       Harrison admits that since he was resentenced in the

2011 case, he can no longer meritoriously assert that the roughly

three years he spent in prison from February 2014-January 2017 was

not connected to a lawfully imposed sentence.             In other words, now

that the time was clearly connected to his 2011 case, in which he

was resentenced, there is no basis to argue for credit against his

2007 and 2008 cases.         The majority chooses to overlook the 2011

resentencing and the fact that, upon resentencing, the entire

foundational basis for the court of appeals' decision regarding

the concept of advancement has disappeared.

       ¶78     Since the advancement remedy ordered by the court of

appeals was based on the then-existing fact that no new sentence
had been imposed in the 2011 case,5 any decision from this court


Supreme Court Order, October 15, 2019. I agree with the majority
that Harrison is not estopped from making sentence credit or
advancement concessions. See majority op., ¶31.
       5   The court of appeals observed in its decision:

       First, in the event that Harrison is sentenced in a
       revived 2011 case, the normal rules regarding the
       service of confinement time before the service of
       extended supervision time should apply.         Second,
       Harrison should be credited with all sentence credit in
       the 2011 case to which he is entitled under Wis. Stat.
       § 973.155.

                                       5
                                         Nos.   2017AP2440-CR & 2017AP2441-CR.rfd


regarding advancement is merely advisory.               Tammi v. Porsche Cars

N. Am., Inc., 2009 WI 83, ¶3, 320 Wis. 2d 45, 768 N.W.2d 783

("Courts     will    not   render   merely   advisory    opinions.")    (quoted

source omitted).       Rather than render an advisory opinion, I would

summarily reverse the court of appeals and remand the case to the

circuit court to enter an order denying Harrison's motion for

sentence credit. It is this court's "job to adjudicate the dispute

in   front   of     us."    State   v.   Steffes,    2013 WI 53,   ¶27,   347
Wis. 2d 683, 832 N.W.2d 101; see State v. Grandberry, 2018 WI 29,

¶31 n.20, 380 Wis. 2d 541, 910 N.W.2d 214 (rejecting the party's

invitation to "make broad pronouncements based on hypothetical

facts"). There is no longer a dispute in front of us to adjudicate.

      ¶79    For the foregoing reasons, I would summarily reverse the

court of appeals and remand the case to the circuit court to enter

an order denying Harrison's motion for sentence credit.

      ¶80    I am authorized to state that Justice ANN WALSH BRADLEY

joins this concurrence.




State v. Harrison, Nos. 2017AP2440-CR & 2017AP2441-CR, unpublished
slip op., ¶10 n.2, (Wis. Ct. App. Mar. 21, 2019).

                                         6
Nos.   2017AP2440-CR & 2017AP2441-CR.rfd




1